Citation Nr: 1443077	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral inguinal hernias.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for his postoperative bilateral inguinal hernias.  He reports that these hernias cause him pain that wakes him at night.  

The Veteran was provided a VA examination in July 2012.  The examiner noted that he did not currently have a left or right inguinal hernia and did not have any post-operative scars.  Nevertheless, Veteran has credibly reported intermittent left groin pain since the surgical repair of his left inguinal hernia during service.  See July 2012 VA Examination Report.  He stated that this pain is usually associated with lifting, pulling or strenuous exertion.  He also reported flare-ups of pain in his left groin or lower abdomen once a month that can last for two to three days for which he treats with over the counter pain medication and rest.  The Board notes that although he has not been treating for his ongoing left groin pain, he complained of this pain during a March 2009 VA medical center appointment.  See March 2009 VA Medical Record.  The Board further notes that the pain he described is similar to the pain he experienced during service as a result of his inguinal hernia.

In short, throughout the appeal, the Veteran has complained of pain similar to what he reported in service.  The VA examination reports indicate that he does not have hernia or scar pathology.  It is unclear to the Board whether his pain stems from muscle or neurologic impairment related to his service-connected inguinal hernias.  The Board finds that another VA examination is necessary to determine whether the Veteran's complaints of pain are related to his service-connected disability.  As such, this case must unfortunately again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, physically or electronically, all outstanding VA and private medical records, if any, regarding the Veteran's treatment for his postoperative left and/or right inguinal hernia, groin pain and/or lower abdomen pain.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of the residuals of his post-operative left and/or right inguinal hernia, including the effect of his service-connected disabilities on his ability to work.  Provide him with an appropriate amount of time in which to submit this lay evidence.

3.  Afford the Veteran for an appropriate VA examination to determine the nature and current severity of the residuals of his left and/or right inguinal hernia repair.   

The entire record should be made available to and reviewed by the examiner.  Physical examination should be conducted, as well as any testing deemed necessary by the examiner to adequately document the Veteran's symptomatology.  

After a review of the relevant records and an examination of the Veteran, the examiner should:

(a)  Identify and describe in detail all residuals attributable to the Veteran's post-operative left and/or right inguinal hernia.  

(b)  Specifically address the Veteran's competent reports of groin and/or lower abdominal pain by providing an opinion as to the cause of this pain, and whether it is related to his service-connected post-operative left and/or right inguinal hernia.  

(c)  The examiner must state whether the Veteran has any current neurological or muscular symptoms associated with his service-connected postoperative left and/or right inguinal hernia that might explain or be the cause of his pain.

All findings and conclusions should be set forth in a report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

